Mercer Insurance Group, Inc. Exhibit 21.1 Subsidiaries as of December 31, 2009 Percentage Jurisdiction of voting in which securities Name Organized Parent owned Mercer Insurance Company Pennsylvania Mercer Insurance Group, Inc. 100% Mercer Insurance Company of NJ, Inc. New Jersey Mercer Insurance Company 100% Franklin Insurance Company Pennsylvania Mercer Insurance Company 100% Financial Pacific Insurance Company California Financial Pacific Insurance Group, Inc. 100% BICUS Services Corporation Pennsylvania Mercer Insurance Company 100% Financial Pacific Insurance Group, Inc. Delaware Mercer Insurance Group, Inc. 100% Financial Pacific Insurance Agency California Financial Pacific Insurance Group, Inc. 100% Financial Pacific Statutory Trust I Connecticut Financial Pacific Insurance Group, Inc. 100% Financial Pacific Statutory Trust II Connecticut Financial Pacific Insurance Group, Inc. 100% Financial Pacific Statutory Trust III Delaware Financial Pacific Insurance Group, Inc. 100%
